HOFFMAN, District Judge.
This case has been confirmed by the board and submitted to this court without argument or the production of additional testimony. There cannot, we think, be any doubt as to the genuineness of the grant; nor does such an idea seem to have been suggested. The temporary loss of the first expediente and its subsequent discovery among the archives, and the confusion and mistake which arose, of themselves afford strong evidence of the authenticity of the proceedings. The grantee appears to have resided on his land from 1844, a few months after he received his grant, until his death in 1851. We see no reason to reverse the decree of the board, and a decree affirming must therefore be entered. .